DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 10-12, filed 06/29/2022, with respect to claims 1 and 10 have been fully considered and are persuasive.  The rejection of claims 1 and 10 has been withdrawn. 

Applicant’s arguments with respect to claims 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2018/0309337).
Regarding claim 19, Lee teaches a connection structure of coil segments comprising: 
a core (110) of a stator (130) and/or a rotor (rotor accommodating opening 114); and 
a plurality of coil segments (140) inserted into slots (116) of the core (110), the plurality of coil segments (140) being inserted into the slots (116) such that segment end portions (145) that are end portions of the respective coil segments (140) protruding from an end face of the core (110) form a plurality of layers in a radial direction of the core (110), 
wherein the segment end portions (145) include: 
first segment end portions (bent portion in FIG 3) twisted in a circumferential direction of the core (110); and 
second segment end portions (unbent portion in FIG 3) not being twisted in circumferential direction of the core (110) and extending in an axial direction of the core (110) from an end of the core (110), and the second segment end portions substantially opposing to each other in the radial direction (two conductors are stacked radially) are connected with each other via a conductor (161).

    PNG
    media_image1.png
    655
    522
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 1, 3-11, 13-18 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the specific limitation of “a particular segment end portion (12p6s) among a plurality of segment end portions (12p1-12p6) of the predetermined layer is shifted to a position different from that of other segment end portions (12p1-12p6) of the predetermined layer so that the particular segment end portion (12p6s) is not accommodated into any of the accommodating portions of the first twisting jig (55)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 

    PNG
    media_image2.png
    383
    504
    media_image2.png
    Greyscale

Claims 3-6, 8-9 are allowable for depending upon claim 1.

Regarding claim 7, the specific limitation of wherein “25a first long segment end portion (12p1s’) exists in an innermost layer (12p1) in the radial direction, the first long segment end portion (12p1s’) protruding from the end face of the core (72a) longer than other segment end portions of the innermost layer, and a second long segment end portion (12p6s’) exists in an outermost layer (12p6) in 43the radial direction, the second long segment end portion (12p6s’) protruding from the end face of the core (72a) longer than other segment end portions of the outermost layer (FIG 19),
wherein the twist process regarding the outermost layer (12p6) is performed such that, after shifting a position in the radial direction of the second long 10segment end portion (12p6s’) to a position different from that of other segment end portions of the outermost layer (12p6), said other segment end portions of the outermost layer (12p6) are twisted in a twisting direction opposite to the twisting direction of the segment end portions of the innermost layer (12p1) using a second twisting jig corresponding to the outermost layer (12p6), and then the second long 15segment end portion (12p6s’) is twisted in a direction same as the twisting direction of the segment end portions of the innermost layer (12p1) using a third twisting jig other than the second twisting jig so that the second long segment end portion (12p6s’) almost opposes to the first long segment end portion (12p1s’; FIG 18-20)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.

    PNG
    media_image3.png
    576
    705
    media_image3.png
    Greyscale


Regarding claim 10, the specific limitation of “a pushing member (80) configured to selectively push a particular segment end portion (12p6s) among a plurality of segment end portions (12p1-12p6) of a predetermined layer among the plurality of layers to a position where the particular segment end portion does not interfere at least with a first twisting jig corresponding to the predetermined layer so that the particular segment end portion is not accommodated into any of accommodating portions of the first twisting jig even when the segment end portions of the predetermined layer are accommodated into the accommodating portions of the first twisting jig by the driving mechanism” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 

    PNG
    media_image2.png
    383
    504
    media_image2.png
    Greyscale

Claims 11, 13-18 are allowable for depending upon claim 10.

Regarding claim 20, the specific limitation of “wherein the segment end portions include short segment end portions (12p1-12p6) and long segment end portions (12p1s’, 12p6s’) protruding longer from the end face of the 10core (72a) than the short segment end portion of same layer, 
a first long segment end portion (12p1s’) existing in a first layer among the plurality of layers is twisted, in a circumferential direction of the core (72a), in same twisting direction as a twisting direction of the short segment end portions (12p1) of the first layer, 
15a second long segment end portion (12p6s’) existing in a second layer different from the first layer among the plurality of layers is twisted, in a circumferential direction of the core (72a), in same twisting direction as the twisting direction of the first long segment end portion (12p1s’) that is opposite to a twisting direction of the short segment end portions (12p6) of the second layer, and  
20the first long segment end portion (12p1s’) and the second long segment end portion (12p6s’) substantially oppose to each other in the radial direction and are connected with each other via a conductor (78)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINKI CHANG/Examiner, Art Unit 2834    

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834